              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

ARLENE GOLDEN and KATIE
GOLDEN SMITH, as parent and
natural guardian of C.S., a minor,

            Plaintiffs,                CIVIL ACTION NO. 3:18-cv-02425

            v.                         (SAPORITO, M.J.)

BRETHREN MUTUAL
INSURANCE COMPANY,

            Defendant.

                            MEMORANDUM

     This is an action by a policyholder, Arlene Golden, and her minor

grandson, C.S., against Golden’s automobile insurer for breach of

contract and for the statutory tort of bad faith.

     On December 21, 2016, the plaintiffs were involved in an

automobile accident in which Golden’s vehicle was struck by another,

driven by non-party Melissa Stevenson. Stevenson, who was driving

under the influence of alcohol at the time, crossed the double-yellow line

and struck Golden’s vehicle head-on, causing serious injuries to both

Golden and C.S., who was a front-seat passenger in her vehicle. Based on

the complaint, Golden was entirely without fault in the accident.
       At the time of the accident, Golden was covered by a personal

automobile insurance policy issued by the defendant, Brethren Mutual

Insurance Company (“Brethren”), Policy No. PAP0040082. The policy

included underinsured motorist coverage (“UIM”) with a $600,000 limit

of liability. 1

       On December 21, 2018—exactly two years after they were injured

in the underlying automobile accident—the plaintiffs filed their two-

count complaint in this action, asserting diversity jurisdiction. 2 In their

first count, the plaintiffs asserted a common law claim for breach of

contract, alleging that, despite Golden’s compliance with all terms,

conditions, and duties imposed upon her by the insurance policy,

Brethren had failed to make any payments under the UIM provision of

the policy. In their second count, the plaintiffs asserted a statutory claim

of bad faith under 42 Pa. Cons. Stat. Ann. § 8371, based on Brethren’s

alleged failure to reasonably investigate and pay their UIM coverage


       1The policy’s stated UIM limits were actually $300,000 per person
and $300,000 per accident, but Golden and her husband (her co-
policyholder) had elected to retain stacked limits and insured two
vehicles under the policy, increasing the effective UIM limits to $600,000
in this circumstance.
      2 The plaintiffs are Pennsylvania residents. Brethren is a Maryland

company.

                                   -2-
claims. In lieu of an answer, Brethren has filed a Rule 12(b)(6) motion to

dismiss the action. (Doc. 8.) The motion is fully briefed and ripe for

disposition. (Doc. 9; Doc. 20.)

 I.   LEGAL STANDARD

      Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes a

defendant to move to dismiss for “failure to state a claim upon which

relief can be granted.” Fed. R. Civ. P. 12(b)(6). “Under Rule 12(b)(6), a

motion to dismiss may be granted only if, accepting all well-pleaded

allegations in the complaint as true and viewing them in the light most

favorable to the plaintiff, a court finds the plaintiff’s claims lack facial

plausibility.” Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir.

2011) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–56

(2007)). In deciding the motion, the Court may consider the facts alleged

on the face of the complaint, as well as “documents incorporated into the

complaint by reference, and matters of which a court may take judicial

notice.”3 Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322



      3In addition to the complaint itself, we have considered the
insurance policy at issue, Policy No. PAP0040082, incorporated into the
complaint by reference and submitted as an exhibit to the plaintiff’s brief
in opposition. (Doc. 20-3.) See generally Gilchrist Constr. Co., LLC v.
                                                (continued on next page)

                                   -3-
(2007). Although the Court must accept the fact allegations in the

complaint as true, it is not compelled to accept “unsupported conclusions

and unwarranted inferences, or a legal conclusion couched as a factual

allegation.” Morrow v. Balaski, 719 F.3d 160, 165 (3d Cir. 2013) (quoting

Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007)). Nor is it required

to credit factual allegations contradicted by indisputably authentic

documents on which the complaint relies or matters of public record of

which we may take judicial notice. In re Washington Mut. Inc., 741 Fed.

App’x 88, 91 n.3 (3d Cir. Sept. 25, 2018); Sourovelis v. City of

Philadelphia, 246 F. Supp. 3d 1058, 1075 (E.D. Pa. 2017); Banks v. Cty.

of Allegheny, 568 F. Supp. 2d 579, 588–89 (W.D. Pa. 2008).

II.   DISCUSSION

      A. Breach of Contract Claim

      In Count I, the plaintiffs assert a breach of contract claim against



Travelers Indem. Co., 358 F. Supp. 3d 583, 587–88 (W.D. La. 2019)
(considering insurance policy incorporated into complaint by reference),
appeal dismissed, No. 19-30089 (5th Cir. Mar. 7, 2019); Ware v. Metro.
Prop. & Cas. Ins. Co., 220 F. Supp. 3d 1288, 1290 n.2 (M.D. Ala. 2016)
(same). The plaintiff has also submitted a copy of a demand letter dated
October 18, 2017, in support of its response to the defendant’s motion to
dismiss. (Doc. 20-4.) But this material has been excluded by the Court
and has not been considered in the disposition of the instant motion for
dismissal. See generally Fed. R. Civ. P. 12(d).

                                   -4-
Brethren based on its failure to pay UIM benefits.

     “A party asserting a breach of contract claim under Pennsylvania

law must demonstrate (1) the existence of a contract; (2) a breach of duty

imposed by the contract; and (3) resultant damages.” Smith v. Allstate

Ins. Co., 904 F. Supp. 2d 515, 521 (W.D. Pa. 2012). “In Pennsylvania, a

duty of good faith and fair dealing is implicit in an insurance contract.”

Simmons v. Nationwide Mut. Fire Ins. Co., 788 F. Supp. 2d 404, 408

(W.D. Pa. 2011); Smith, 904 F. Supp. 2d at 521 (quoting Simmons); see

also Northview Motors, Inc. v. Chrysler Motors Corp., 227 F.3d 78, 91 (3d

Cir. 2000) (“[Under Pennsylvania law,] every contract has an implied

term that the parties will perform their duties in good faith.”).

     At this stage, the parties do not dispute the existence of a contract

or resultant damages. Brethren has moved to dismiss Count I of the

complaint for failure to state a claim on the ground that the plaintiffs

have failed to allege a breach of duty imposed by the contract. Brethren

notes that the plaintiffs have failed to allege that Brethren expressly

denied the plaintiff’s UIM claim. Brethren argues that the mere

allegation that Brethren has not paid UIM benefits is insufficient to




                                   -5-
allege a breach of the policy. 4

      We disagree. The plaintiffs were seriously injured in an automobile

accident on December 21, 2016. The complaint alleges that Golden

complied with the terms of the insurance policy at issue, which included

a requirement that she provide Brethren with reasonable notice of the

accident and that she cooperate in its investigation of her claim. We find

that we may reasonably infer from the facts alleged in the complaint that

the injuries suffered by the plaintiffs were severe enough that Stevenson

lacked adequate automobile insurance coverage to fully compensate the

plaintiffs for their injuries. The complaint alleges that, as of its filing on

December 21, 2018—two years after the plaintiffs were injured in the

automobile collision at issue—Brethren had failed to make any payments

whatsoever to them under the policy’s UIM coverage provision.

      A “fixed, permanent refusal to pay the proceeds of a policy” is not




      4 Brethren also relies on facts alleged only in its brief that the
plaintiffs sued while it was still investigating their UIM claim, and that
the plaintiffs had not provided all materials needed by Brethren to
process their claim. But we may not appropriately consider these
representations by counsel in examining the sufficiency of the complaint
under Rule 12(b)(6). See Stewart v. Nat’l Educ. Ass’n, 404 F. Supp. 2d
122, 129–30 (D.C. Cir. 2005); Smajlaj v. Campbell Soup Co., 782 F. Supp.
2d 84, 92 (D.N.J. 2011).

                                    -6-
required “for a finding of breach of the insurer’s duty of good faith; it is

enough if the payment is delayed for an inordinate and unreasonable

period of time . . . .” Bodnar v. Nationwide Mut. Ins. Co., No. 3:12-CV-

1337, 2013 WL 2147807, at *15 (M.D. Pa. May 16, 2013). Thus, accepting

the facts alleged in the complaint as true and viewing them in the light

most favorable to the plaintiffs, we find that the plaintiffs have stated a

plausible breach of contract claim against Brethren.

     B. Statutory Bad Faith Claim

     In Count II, the plaintiffs assert a statutory bad faith claim against

Brethren, brought pursuant to 42 Pa. Cons. Stat. Ann. § 8371. This

statute provides that:

        In an action arising under an insurance policy, if the
        court finds that the insurer has acted in bad faith
        toward the insured, the court may take the following
        actions:

              (1) Award interest on the amount of the claim from
              the date the claim was made by the insured in an
              amount equal to the prime rate of interest plus 3%.

              (2) Award punitive damages against the insurer.

              (3) Assess court costs and attorney fees against the
              insurer.

42 Pa. Cons. Stat. Ann. § 8371. Under Pennsylvania law,

        the term bad faith includes any frivolous or unfounded

                                   -7-
        refusal to pay proceeds of a policy. For purposes of an
        action against an insurer for failure to pay a claim, such
        conduct imports a dishonest purpose and means a
        breach of a known duty (i.e., good faith and fair dealing),
        through some motive of self-interest or ill will; mere
        negligence or bad judgment is not bad faith. Therefore,
        in order to recover under a bad faith claim, a plaintiff
        must show (1) that the defendant did not have a
        reasonable basis for denying benefits under the policy;
        and (2) that the defendant knew or recklessly
        disregarded its lack of reasonable basis in denying the
        claim.

Keefe v. Prudential Prop. & Cas. Ins. Co., 203 F.3d 218, 225 (3d Cir. 2000)

(citations and internal quotation marks omitted). Ultimately, “[t]hese

two elements—absence of a reasonable basis for denying a claim under

the policy and knowledge or reckless disregard of the lack of such

reasonable basis—must be proven by clear and convincing evidence.”

Cozzone v. AXA Equitable Life Ins. Soc. of the U.S., 858 F. Supp. 2d 452,

458 (M.D. Pa. 2012) (citing Klinger v. State Farm Mut. Auto. Ins. Co., 115

F.3d 230, 233 (3d Cir. 1997)).

        Section 8371 encompasses a broad range of insurer
        conduct. For example, bad faith includes an
        unreasonable delay in handling claims, “a frivolous or
        unfounded refusal to pay, . . . [and] a failure to
        communicate with the insured.” “Bad faith also occurs
        when an insurance company makes an inadequate
        investigation or fails to perform adequate legal research
        concerning a coverage issue.”



                                   -8-
Smith, 904 F. Supp. 2d at 524 (citations omitted, alterations in original).

     As we have previously noted, the plaintiffs were seriously injured

in an automobile accident on December 21, 2016. The complaint alleges

that Golden complied with the terms of the insurance policy at issue,

which included a requirement that she provide Brethren with reasonable

notice of the accident and that she cooperate in its investigation of her

claim. We find that we may reasonably infer from the facts alleged in the

complaint that the injuries suffered by the plaintiffs were severe enough

that Stevenson lacked adequate automobile insurance coverage to fully

compensate the plaintiffs for their injuries. The complaint alleges that,

as of its filing on December 21, 2018—two years after the plaintiffs were

injured in the automobile collision at issue—Brethren had failed to make

any payments whatsoever to them under the policy’s UIM coverage

provision. The complaint further alleges that, in addition to Brethren’s

unreasonable delay in claims handling and its unreasonable failure to

pay benefits, Brethren has failed to make a reasonable settlement offer,

failed to reasonably and adequately investigate their claims, and failed

to reasonably evaluate or review all pertinent documentation provided

by the plaintiffs in support of their claim for UIM benefits. Accepting the



                                   -9-
facts alleged in the complaint as true and viewing them in the light most

favorable to the plaintiffs, we find that the plaintiffs have stated a

plausible statutory bad faith claim against Brethren. See Kelly v.

Progressive Advanced Ins. Co., 159 F. Supp. 3d 562, 564 (E.D. Pa. 2016).5

III.   CONCLUSION

       For the foregoing reasons, the defendant’s Rule 12(b)(6) motion to

dismiss (Doc. 8) shall be denied.

       An appropriate order follows.




Dated: October 24, 2019                      s/Joseph F. Saporito, Jr.
                                             JOSEPH F. SAPORITO, JR.
                                             United States Magistrate Judge




       We note that, as pleaded, the plaintiffs’ statutory bad faith claim
       5

has presented a close question. See, e.g., Toner v. GEICO Ins. Co., 262 F.
Supp. 3d 200, 208–09 (E.D. Pa. 2017) (dismissing statutory bad faith
claim for failure to sufficiently plead specific facts in support). But we
further note that discovery in this case is complete and the parties have
already participated in third-party mediation. It is our impression that
this claim may be more efficiently and definitively addressed on
summary judgment, or at trial, without compelling the plaintiffs to
replead the claim with additional facts already well-known to both
parties through their disclosure in discovery and mediation.

                                    - 10 -
